Opinion issued December 13, 2012




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                              NO. 01-12-00520-CR
                           ———————————
                  EDMOND CHARLES EVANS, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 405th District Court
                         Galveston County, Texas
                      Trial Court Case No. 11CR0072


                         MEMORANDUM OPINION

      Appellant timely appealed from the trial court’s April 11, 2012 judgment

sentencing him to four years’ imprisonment for the felony offense of possession of

a controlled substance with intent to deliver. See TEX. HEALTH & SAFETY CODE

ANN. § 481.112 (West 2012). On October 30, 2012, appellant filed an application
for a writ of habeas corpus pursuant to Texas Code of Criminal Procedure article

11.08. See TEX. CODE CRIM. PROC. ANN. art. 11.08 (West 2012); Kniatt v. State,

206 S.W.3d 657, 663–64 (Tex. Crim. App. 2006). The State did not oppose the

application. On November 2, 2012, the trial court found that appellant was entitled

to relief and ordered that “the plea of Applicant is withdrawn and the judgment of

conviction in this cause is vacated.” On November 21, 2012, appellant filed an

unopposed motion to dismiss this appeal as moot.

      The trial court’s order vacating the judgment of conviction rendered this

appeal moot. We therefore lack subject-matter jurisdiction over this appeal and

must dismiss it. See Mosley v. State, No. 01-08-00503-CR, 01-08-00504-CR, 2009

WL 793808, at *1 (Tex. App.—Houston [1st Dist.] March 26, 2009, no pet.).

      Accordingly, we grant appellant’s motion and dismiss the appeal for lack of

jurisdiction. See TEX. R. APP. P. 43.2(f). We dismiss any pending motions as moot.

      We direct the Clerk to issue the mandate within 10 days of the date of this

opinion. See TEX. R. APP. P. 18.1.

                                 PER CURIAM

Panel consists of Justices Keyes, Massengale, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2